 

 

Exhibit 10.1

 

 

 

 

Picture 3 [hun20190331ex10101b323001.jpg]

 

 

 

3 June 2015

 

 

Rohit Aggarwal

Private & Confidential

 

Dear Rohit

OFFER OF APPOINTMENT

 

Your employment as Vice President & Managing Director, Indian Subcontinent with
Huntsman (Singapore) Pte Ltd (the “Company”) shall commence with effect from
such date as the parties may mutually agree (the “Fifteenth of June 2015”), on
and subject to the following terms and conditions:

1.        CONDITIONS OF APPOINTMENT

1.1      The Company may at its discretion terminate this Agreement immediately
at any time before the Commencement Date by giving you written notice and
without any liability to you, in which case your employment with the Company
shall not commence.

1.2      Your appointment will be subject to:

1.2.1   The receipt of a satisfactory report on your health from the Company’s
Doctors following a medical examination and chest X-ray.

1.2.2   Your undertaking, both during the period of your employment and at all
times after the termination thereof, that you will not disclose any confidential
or proprietary information pertaining to the Company or any of its associated
companies; and that you will not (except in the normal course of the Company’s
or any of its associated company’s business) publish any literature, deliver any
lecture, or make any communication to the Press relating to the Company’s or any
of its associated company’s business or products, or to any matters with which
the Company of any of its associated companies may be concerned, unless you have
previously applied to and obtained permission from your Business I Department
Head to do so.

From time to time, the Company or any of its associated companies may be
required to undertake Government-related activities which involve matters that
cannot be disclosed.  There are laws which apply to employees concerned, however
remotely, with such activities and if it is ever intended that you should
undertake work of this kind, these laws and the methods of handling of the
information involved will be explained to you at the appropriated time.  lf,
however, you should accidentally be brought into contact with any
Government-related work, or information relating thereto, you must under no
circumstance communicate it to anyone without authorization, and you must report
to your Business/Department Head





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 1 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

immediately for instructions regarding the manner in which such work or
information should be handled.

Your agreement not to undertake on your own account or with any person or
persons any trade, business or profession; or to accept any form of paid
employment unless you have previously obtained the written consent of the
Company.

1.2.3   Your undertaking that you will abide by the Company’s policies on
Insider Trading and Code of Business Ethics.

1.2.4   Your agreement that any invention you make in the course of your work or
any patents arising there from will be the property of the Company and that you
will sign any necessary papers related thereto.

1.2.5   Your agreement that you will serve the Company anywhere in Singapore or
any region where the Company or any of its associated companies has affiliated
operations (hereinafter called the “Service Territories”) in the capacity of
Vice President & Managing Director, Indian Subcontinent or any capacity
commensurate with your skills and experience as the Company may from time to
time determine.

1.2.6   Should you serve in any region within the Service Territories, your
duties shall be carried out under the supervision and control of the local
Management of the Company or any of its associated companies.

1.3      You warrant that by entering into this Agreement with the Company, you
are lawfully able to undertake employment with the Company on and as from the
Commencement Date and that you will not be in breach of any term, express or
implied, of any prior agreement, arrangement, undertaking or understanding with
any other person (including but not limited to any notice requirement,
confidentiality obligations and/or restrictive covenants arising out of
employment with any former employer).  If, on or after the Commencement Date,
the Company discovers or becomes aware that you may not lawfully undertake
employment or assume your duties contemplated hereunder with the Company for any
reason whatsoever, the Company shall be entitled to terminate your employment
with immediate effect by giving you written notice and without any compensation
whatsoever.

2.        TERMS OF SERVICE

2.1      Your starting basic salary will be at the rate of SGD 42,834 per month
or SGD 514,008 per annum.

2.2      You will also receive a car allowance of SGD 3,000 per month or SGD
36,000 per annum.





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

2.3      No fixed bonuses in addition to the above salary will be payable.  The
Company, however, has a Variable Bonus Scheme which shall apply to you.  The
Variable Bonus Scheme is based on business and personal performance indicators,
and is targeted at 40% (to a maximum of 60%) of your annual basic salary with
payout depending on annual corporate and personal performance.

2.4      Your employment shall be on a probationary basis for a period of six
(6) months initially.  The Company may, if it considers necessary, extend the
probationary period for a further period of three months.  This probationary
period is solely for the purpose of considering whether or not you are suitable
in all respects for permanent employment.  During the probationary period, your
employment can be terminated at any time by the Company or yourself by one party
giving to the other party one month’s notice in writing or one month’s salary in
lieu thereof.

On satisfactory completion of your probationary period, your appointment will be
confirmed.  The notice period for termination of employment by either party
after such confirmation shall be three (3) months.  Alternatively, three months’
salary in lieu of such notice period may be paid.

In the event of dismissal by the Company due to misconduct, termination will be
deemed immediate and the requisite notice period or salary in lieu of notice
shall not apply.

2.5      Other terms of service are listed in “Addendum to the Offer of
Appointment”

2.6      Your eligibility to the benefits will be administered based on the
total years of your service with the Company.  Please see enclosed Appendix for
the benefits details.  The Company reserves the right to amend any of the
benefits.

3.        TAX

You shall be responsible for your own personal income tax in Singapore per the
prevailing legislation.

4.        CODE OF CONDUCT

The Company’s code of conduct forms an integral part of this Agreement.  You
hereby acknowledge receipt of the Code of Conduct and agree that you will at all
time abide by it and agree that the provisions of the Code are fair and
reasonable.  You agree and acknowledge that the Company shall have the right to
vary the terms and conditions of such Code of Conduct.  In the event of breach
of the provisions of the Code, the Company is entitled to take disciplinary
action including, where appropriate, termination of your employment with the
Company either summarily or on notice.





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

5.        OWNERSHIP OF PROPERTIES

a)         When work is completed by you under the planning or financial support
of the Company, the Company shall be the author of such work shall own the
copyright thereof.

b)         For any inventions, utility models and/or new designs created by you
in connection with the performance of your work, the patent rights or right to
apply for patent thereof shall belong to the Company.  Where such inventions,
utility models and/or new designs are created by you under the planning or
financial support (including salary payments or allowances) of the Company, the
Company is not obliged to provide you with any other compensation for such a
creation.

For any inventions, utility models and/or new designs created by you not in
connection with the performance of your work, you shall immediately notify the
Company in writing and shall disclose the process of your creation.  Where such
a creation is derived from your use of the Company’s resources or your
experiences in the Company, the Company, May after having provided you with
reasonable compensation, practice such inventions, utility models and/or new
designs within the Company and/or in any Affiliated Companies.

c)         The exclusive right to use the trademarks or service marks relating
to the Company’s products or services shall belong to and remain the property of
the Company.

6.        NON-DISCLOSURE OBLIGATIONS

a)         You agree to keep strictly in confidence, and will adopt appropriate
methods to protect the confidential information and documents as designated,
verbally or in writing, by the Company, which include but are not limited to the
following and may be contained in such media as electronic apparatus, diskettes,
laser discs and/or any other hardware or software:

i)          any document, information or data relating to the products,
businesses, personnel, customers, suppliers of the Company and/or its Affiliated
Companies or any firm that maintains a cooperative relationship with the
Company;

ii)         any document, information or data supplied by any firm and/or
individual that maintain a technical cooperation or licensing relationship with
the Company for use or reference by the Company or its Affiliated Companies;

iii)        any business project, product, process, method or other information
being researched or developed by the Company or any Affiliated Company, or by
you or any other persons under engagement of the Company or the Affiliated
Companies; and





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

iv)        you agree that you will not disclose, in any manner, the above
confidential information to any persons who have not been authorized to receive
such information, and that except as agreed by the Company, you will not use the
confidential information for purposes other than performing the specific
services assigned to you or for the benefit of yourself or any other persons.

b)         As your salary is sensitive and personal information, you are not
allowed to reveal it in public or discuss it with other colleagues.

c)         Except as otherwise agreed to or authorized by the Company, you shall
not publicize or publish in any publication or mass media any information
relating to the products, businesses or any other affairs of the Company or its
Affiliated Companies.

d)         The non-disclosure obligations set forth in the preceding paragraphs
will survive the termination of your employment for whatever reasons.

7.        NON-COMPETE OBLIGATIONS

Until the expiry of one year from the termination of your employment (for
whatever reasons), you agree not too directly or indirectly:

a)         solicit, canvass or approach any person, who, to your knowledge, was
provided with goods or services by the Huntsman Businesses at any time during
the last year of your employment or was negotiating with the Huntsman Businesses
for the provision of goods or services by the Huntsman Businesses at the
termination, or to offer to that person goods or services previously provided to
him by the Huntsman Businesses during that year or which were the subject of the
negotiations at that termination; and

b)         accept orders from such a person for goods or services similarly to
or competitive with the goods or services previously provided to him by the
Huntsman Businesses during the last year of your employment or which were the
subject of the negotiations at that termination.

8.        DATA PRIVACY

Your personal information is treated in accordance with the Company’s global
privacy policy.  As is stated in the policy, the Company collects, uses, and
processes personal information, related to your employment, which includes your
employment.

In addition, the company uses and processes the personal information of
yourself, your dependents and will, as necessary and in connection with your
employment, share your data and your dependent data with third party vendors.

This letter does not purport to be an exhaustive documentation of the Company’s
terms of employment offered to you, but it will guide you on the main
points.  Other terms of employment





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

not specified here will be covered under the Company’s Policy Manuals or
practices, whether written or unwritten.  Such policies or practices may be
subject to change from time to time by the Company where it deems necessary.

If you are in agreement with the contents herewith, please sign on the space
provided in the duplicate copy of this letter and return the same to us to
indicate your acceptance of the foregoing.

Yours sincerely

/s/ Petra Remans

Petra Remans
Director, Human Resources
Textile Effects

 

I have read the above & Addendum to the Offer of Appointment and I accept the
employment offered to me in accordance with the contents herewith.  I confirm
that I am not bound by or subject to any court order, agreement, arrangement,
undertaking or understanding which in any way restricts or prohibits me from
entering into this Agreement and/or from performing my duties pursuant hereto.

 

Rohit Aggarwal

    

/s/ Rohit Aggarwal

Names as in FIN/Passport

 

Signature

 

 

 

 

 

 

 

 

Date:  5/6/2015

 





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

Addendum to the Offer of Appointment

 

This addendum listed out other terms not covered in the Offer of Appointment of
3 June 2015:

1.         Huntsman Pension Plan I Central Provident Fund (CPF)

You will be eligible for the International Retirement Benefits Plan.  The
Huntsman International Retirement Benefits Plan provides you with a way of
saving towards your retirement through your salary.  Based on your level of
contribution the Company will make generous matching contributions to your
retirement account.  The Plan will be administered by Friends Provident
International.  There will also be an Independent trustee, Boal & Co, who will
provide Plan governance and ensure it runs smoothly.  Details will be provided
separately.

In the event that you obtained Singapore Permanent Residence status, the company
is obliged to make the mandatory CPF contribution into your account.  The
company will continue to match your contribution to the Huntsman international
Retirement Benefits Plan, less the CPF employer contributions.

2.         Housing Allowance

A gross monthly housing allowance of SGD 22,500 p.m. will be paid.

Please note that the housing allowance provided by the company is subject to the
Singapore Individual Income Tax and will be borne by yourself.

3.         Children Education Allowance

You have the option of a local or private school for your children.

A gross annual children education allowance of SGD 70,716 will be paid in 12
equal installments or in line with the payment schedule of your selected school.

The children educational allowance will only be paid up the completion of
Secondary School Level.  The allowance will be stopped upon completion of
Secondary School.  This allowance is subjected to the Singapore Individual
Income Tax and that will be paid by yourself.

4.         Hardship Allowance

A gross monthly hardship allowance of SGD 12,500 p.m. will be paid.  This
allowance will cease should you transfer to a different job role or location.

Please note that the hardship allowance provided by the company is subject to
the Singapore Individual Income Tax and will be borne by yourself.





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

5.         Medical & Other Benefits

You will be enrolled under the international healthcare scheme, details of which
will be made available to you.  Huntsman will cover all premium costs for your
healthcare coverage.  Neither Huntsman nor the plan will fund costs for cosmetic
treatments.

The current Healthcare Scheme provider is Aetna Global.  Huntsman retains the
right to change the insurance providers or medical/dental/optical practitioners
at any time.

Other benefits are listed in the Appendix.

6.         Taxation / Tax Filing & Advice

The Company will pay for the cost of preparing tax returns associated with
earnings in the calendar years 2015 and 2016 (during the 2016 and 2017 tax
filing timetable).  3 hours tax advice session will be provided by external tax
professional.

You will be responsible for Singapore taxes which include federal, state and
social security taxes associated with your base compensation, allowances
stipulated above and bonus as per normal payroll deductions.





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

Appendix:  Benefits Summary

Public Holiday Pay

There are 11 gazetted public holidays in Singapore.  You will be eligible for
the paid public holiday provided you are on active pay status the day before and
the day after the holiday

Off-in-lieu Days

Off-in-lieu days are credited into your leave database for local public holidays
that falls on non-working days (Saturday).  Such leave will not be encashed or
carried over to the next year.

Sick Leave & Hospitalization Leave

1.   You will be eligible for 14 days in each year, if no hospitalization is
necessary.

2.   You will be entitled to hospitalization leave of up to 60 days in each year
less the amount of sick leave taken.

Annual Leave

You will be entitled to 25 working days of annual leave.

Any annual leave outstanding at the end of the calendar year may be carried
forward for 3 months, subject to a maximum of 50% of annual entitlement and
thereafter be forfeited if not used.

Marriage Leave

You will be eligible for 4 working days’ paid leave upon your first legal
marriage.

Paternity Leave

Male employee will be entitled to 2 working days’ paid leave on the birth of
your first four surviving children.

Maternity Leave

Female associate who has been employed by the Company for more than 180 days
immediately preceding the day of confinement will be entitled to 8 weeks’ or
16 weeks (for associate who has met the criteria for extended maternity leave)
maternity leave, at your current monthly basic pay, for your first two surviving
children.

Childcare Leave

For married employees whose children are Singapore Citizens and age seven and
below, you will be entitled to 6 days paid childcare leave per calendar year,
irrespective of the number of children.  For those whose children are not
Singapore Citizens, 2 days of childcare leave will be granted.

You will be eligible for the leave if you have been employed by the company for
at least 3 months.  Such leave cannot be encashed or carried over to the next
year.

Compassionate Leave

You will be eligible for 4 working days of compassionate leave (or 5 working
days if require overseas traveling) in the event of death of an immediate family
member.  Immediate family





HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------

 

 

….Rohit Aggarwal

Picture 4 [hun20190331ex10101b323001.jpg]

 

 

members are defined spouse, child/children, and adopted children with legal
documentation, siblings, parents, parents-in-law, grandparents
& grandparents-in-law.

Critical Illness Leave

You will be eligible for 4 working days of critical illness leave in the event
of serious illness of an immediate family member.  Critical illness is defined
as being on the critically ill list of any licensed hospital in Singapore.

 

The Company reserves the right to amend any of the benefits.

 

HUNTSMAN (SINGAPORE) PTE LTD
Co. Reg. No. 200005669C
150 Beach Road #37-00 Gateway West Singapore 189720
Tel: 6297 3363 Fax: 65-6296 3368

Picture 2 [hun20190331ex10101b323002.jpg]

 

--------------------------------------------------------------------------------